Exhibit Reconciliation of Canadian and United States Generally Accepted Accounting Principles (Unaudited) Canadian Generally Accepted Accounting Principles (“GAAP”) vary in certain respects from U.S. GAAP. As required by the United States Securities and Exchange Commission, the effect of these differences in principles on Penn West Energy Trust’s (“Penn West”) consolidated financial statements is described and quantified below: The application of U.S. GAAP would have the following effects on reported net income (loss): Three months ended March31 (CAD millions, except per unit amounts) 2010 2009 Net and Comprehensive Income (Loss) as reported in the Consolidated Statements of Operations - Canadian GAAP $ 77 $ (98 ) Adjustments Unit-based compensation (note (b)) (18 ) 13 Depletion & depreciation (note (a)) 209 233 Income tax effect of the above adjustments (51 ) (55 ) Net and Comprehensive Income, U.S. GAAP, as adjusted $ 217 $ 93 Net income per trust unit, as adjusted Basic $ 0.51 $ 0.23 Diluted 0.51 0.23 Weighted average number of trust units outstanding (millions) Basic 423.0 399.4 Diluted 426.3 399.4 Deficit - U.S. GAAP Balance, beginning of the period - U.S. GAAP $ (5,061 ) $ (2,818 ) Net income - U.S. GAAP 217 93 Change in redemption value of Trust units (note (c)) (819 ) 656 Distributions declared (190 ) (276 ) Balance, end of period - U.S. GAAP $ (5,853 ) $ (2,345 ) The application of U.S. GAAP would have the following effects on the reported balance sheets: Canadian U.S. March 31, 2010 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 358 $ 358 Future income taxes 26 26 Other 116 116 500 500 Property, plant and equipment (note (a)) 10,832 3,819 Goodwill 2,020 2,020 Future income taxes - 526 12,852 6,365 $ 13,352 $ 6,865 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable and accrued liabilities $ 563 $ 563 Distributions payable 63 63 Convertible debentures 18 18 Risk management 95 95 739 739 Long-term debt 2,750 2,750 Convertible debentures 255 255 Risk management 45 45 Asset retirement obligations 561 561 Unit rights liability (note (b)) - 77 Future income taxes 1,136 - Total liabilities 5,486 4,427 Unitholders' mezzanine equity (note (c)) - 8,291 Unitholders' equity (deficiency) Unitholders' capital (note (c)) 8,502 - Contributed surplus (note (b)) 133 - Deficit (note (c)) (769 ) (5,853 ) 7,866 (5,853 ) $ 13,352 $ 6,865 Canadian U.S. December 31, 2009 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ 371 $ 371 Future income taxes 37 37 Other 101 101 509 509 Property, plant and equipment (note (a)) 11,347 4,125 Goodwill 2,020 2,020 Future income taxes - 544 13,367 6,689 $ 13,876 $ 7,198 LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable and accrued liabilities $ 515 $ 515 Distributions payable 63 63 Convertible debentures 18 18 Risk management 130 130 726 726 Long-term debt 3,219 3,219 Convertible debentures 255 255 Risk management 21 21 Asset retirement obligations 568 568 Unit rights liability (note (b)) - 40 Future income taxes 1,169 - Total liabilities 5,958 4,829 Unitholders' mezzanine equity (note (c)) - 7,430 Unitholders' equity (deficiency) Unitholders' capital (note (c)) 8,451 - Contributed surplus (note (b)) 123 - Deficit (note (c)) (656 ) (5,061 ) 7,918 (5,061 ) $ 13,876 $ 7,198 The application of U.S. GAAP would have no effect on the statement of cash flows. (a) Property, plant and equipment and depletion and depreciation Under Canadian GAAP, an impairment exists when the net book value of the petroleum and natural gas properties exceeds the sum of the undiscounted future cash flows from proved reserves calculated using forecast prices and costs, and the cost of unproved properties. If an impairment is determined to exist, the impairment is measured as the amount by which the net book value of the petroleum and natural gas properties exceeds the sum of the present value of future cash flows from proved plus probable reserves using forecast prices and costs, and the cost, less any impairment, of unproved properties. On December 31, 2009, the changes announced by the SEC in December 2008 to update the oil and gas reporting requirements became effective, which led to a change in the U.S. impairment test. This new guidance was considered a change in estimate and was applied prospectively. Under the new guidelines, the net book value of petroleum and natural gas properties, net of deferred income taxes, is limited to the present value of after-tax future net cash flows from proved reserves, discounted at 10 percent and using an average price based on the first day of the month for the prior 12-month period and costs at the balance sheet date, plus the cost, less any impairment of unproved properties. Previously, prices were based on those at the balance sheet date or, if elected by the reporting entity, recalculated a certain number of business days prior to the filing date of the consolidated financial statements if an impairment was indicated on the balance sheet date. If there was an impairment indicated at the balance sheet date, which no longer existed at the time of the second test, no write-down was required. At March 31, 2010 and 2009, no impairment of Penn West’s property, plant and equipment was indicated. Depletion and depreciation of resource properties is calculated using the unit-of-production method based on production volumes before royalties in relation to proved reserves. All of Penn West’s reserves were evaluated or audited by independent petroleum engineers in both 2009 and 2008. In determining the depletable base, the estimated future costs to be incurred in developing proved reserves are included and the estimated equipment salvage values and the cost, less any impairment of unevaluated properties is excluded. Significant natural gas processing facilities, net of estimated salvage values, are depreciated using the declining balance method. Depletion and depreciation per gross equivalent barrel is calculated by converting natural gas volumes to barrels of oil equivalent (“BOE”) using a ratio of 6 mcf of natural gas to one barrel of crude oil. Due to the impairment charge recorded in 2008, depletion and depreciation was lower than that recorded under Canadian GAAP by $209 million in the first quarter of 2010 (2009 - $233 million). (b) Unit-based compensation Trust unit rights incentive plan Under U.S. GAAP, the trust unit rights are treated as a liability which is calculated based on the fair value of the grants, determined by using a Binomial Lattice model at each reporting date until the date of settlement. Compensation cost is recorded based on the change in fair value of the rights during each reporting period. When rights are exercised, the proceeds received plus the amount recorded as a trust unit rights liability is recorded as mezzanine equity. Penn West issues units from treasury to settle unit rights exercises. Rights granted under the rights plan are considered equity awards for Canadian GAAP purposes, a difference from U.S. GAAP. Unit-based compensation is based upon the fair value of rights issued, determined only on the grant date. This initial fair value is charged to income over the vesting period of the rights with a corresponding increase in contributed surplus. When rights are exercised, the consideration received plus the value recorded in contributed surplus is transferred to unitholders’ equity. Contributed surplus amounts are not recognized under U.S. GAAP. Under U.S. GAAP, for the three months ended 2010, compensation cost calculated was $18 million higher (2009 - $13 million lower) than compensation cost calculated under Canadian GAAP. The compensation cost for U.S. GAAP purposes was allocated as follows: Three months ended March 31 (millions) 2010 2009 Field employees $ (8 ) $ - Corporate employees (23 ) 1 Compensation recovery (expense) $ (31 ) $ 1 Long-term retention and incentive plan (“LTRIP”) Awards granted under the LTRIP are recorded using the intrinsic value method under Canadian GAAP compared to the fair value method under U.S. GAAP. The difference between the valuation methods is insignificant; thus, no U.S. GAAP difference exists. Earnings per share A GAAP difference exists in the calculation of the number of diluted weighted average trust units considered outstanding for the calculation of earnings per share.
